Citation Nr: 0010720	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  94-23 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a low back disability. 

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for asthma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran had active service from July 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
March 1993 rating decision of the Los Angeles, California, 
Regional Office (RO), which determined that new and material 
evidence had not been submitted with which to reopen the 
veteran's claims for entitlement to service connection for a 
low back disability and for asthma.  The veteran filed a 
timely notice of disagreement and perfected a substantive 
appeal.

Entitlement to service connection for low back disability and 
for asthma was originally denied by rating action dated in 
August 1973.  The veteran filed a timely notice of 
disagreement but did not perfect an appeal as to this issue.  
The record also shows that the RO confirmed its denial in a 
May 1981 letter to the veteran.  It is unclear as to whether 
the veteran was notified of his appellate rights.  In August 
1983 the veteran filed a claim for disability benefits.  In 
September 1983, the RO requested that he submit additional 
evidence.  No response was received from the veteran.  In 
view of these facts the Board finds that the last final 
decision is the August 1983 determination. 

The Board also notes that on substantive appeal in May 1994, 
the veteran maintained that he was never officially notifies 
of the original decision.  It is unclear as to whether he 
raising the issue of whether the August 1973 decision is 
final.  It is requested that the RO contact the veteran in 
order to clarify this matter and, thereafter, take the 
appropriate actions. 


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  Entitlement to service connection for a low back 
disability was originally denied by the RO in August 1973.  
The veteran did not appeal that decision. 

3.  The evidence received subsequent to the August 1973 RO 
decision bears directly and substantially on the specific 
matter of the veteran's claim of entitlement to service 
connection for a low back disability.

4.  The claim of service connection for a low back disability 
is plausible.

5.  Entitlement to service connection for asthma was 
originally denied by the RO in August 1973.  The veteran did 
not appeal that decision.

6.  The evidence submitted subsequent to the August 1973 RO 
decision bears directly and substantially on the specific 
matter of the veteran's claim of entitlement to service 
connection for asthma.

7.  The veteran's claim of service connection for asthma is 
plausible.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the August 1973 RO 
decision, which denied entitlement to service connection for 
a low back disability, is new and material and the veteran's 
claim has been reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. § 3.156 (1999).

2.  The veteran's claim of entitlement to service connection 
for a low back disability is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The evidence received since the August 1973 RO decision, 
which denied entitlement to service connection for asthma, is 
new and material and the veteran's claim has been reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 
(1999).

4.  The veteran's claim of entitlement to service connection 
for asthma is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection may be granted for a 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 1991).  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately displayed, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (1999).

In addition, entitlement to service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 1991).  
A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).

I. Low Back Disability

The evidence of record at the time of the August 1973 RO 
decision is briefly summarized.  The service medical records 
show that the entrance examination clinically evaluated all 
pertinent systems as normal.  In September 1968 the veteran 
was seen at the dispensary for pain in his back.  

A chronological record of medical care dated in January 1969 
shows that the veteran reported popping in his back ever 
since a motorcycle accident in April 1968.  He was referred 
for treatment, wherein he again indicated that he had been in 
a motorcycle accident in April 1968 and had sustained a 
severe headache and back injury but had never seen a doctor.  
Physical examination of the back was negative.  A report from 
the 7th Field Hospital in San Francisco, California, dated in 
April 1969 shows that the veteran was treated for asthma, 
wherein he also reported chronic low back pain of unknown 
etiology.  The veteran gave a history of a motorcycle 
accident in April 1968.

Service medical records dated in July 1969 shows that the 
veteran reported chronic low back pain.  He was said to have 
sacralization of L5.  The veteran indicated that he did not 
seek medical attention for 10 months after his original 
injury, yet his symptoms were essentially seen as none.  
Physical examination was unremarkable.

The separation examination dated in June 1970 showed that 
upon clinical evaluation, the pertinent systems were normal.  

In August 1973, the RO denied entitlement to service 
connection for a low back dislocation.  At that time, the RO 
concluded that there was no evidence that the veteran's low 
back disability was incurred in or aggravated by service, but 
that the condition was pre-existing.  The veteran did not 
appeal.  Thus the rating action became final.  See 
38 U.S.C.A. §  7105 (c) (West  1991).  However, the veteran 
may reopen his claim with the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999).

"New evidence" is evidence that is not "merely cumulative" 
of other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 
98 (1993).  Evidence is "material" where it is relevant to 
and probative of the issue at hand and where there is a 
reasonable possibility that, when viewed in the context of 
all the evidence, both new and old, it would change the 
outcome.  Id.; Wilkinson v. Brown, 8 Vet.App. 263, 267-68 
(1995); Blackburn v. Brown, 8 Vet.App. 97, 102 (1995).  VA is 
directed to consider the evidence that has been added to the 
record since the last final disallowance of the claim on any 
basis.  Evans v. Brown, 9 Vet.App. 273, 285 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether evidence is new 
and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  However, that evidence must be 
competent in order for the presumption to attach.  LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).

In Elkins v. West, 12 Vet.App. 209 (1999), the Court held 
that that in making a determination as to whether new and 
material evidence has been submitted to reopen a previously 
denied final decision, a three step process is required.  It 
must first be determined whether new and material evidence 
has been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.

In November 1979, the veteran requested that his claim for 
entitlement to service connection for a low back disability 
be reopened.  In support of his claim, he submitted a private 
and VA medical records covering treatment during 1979 and 
1980.  An April 1980 private report shows that the veteran 
was diagnosed with sacralization of L-5 with subluxation of 
L-4 and of the right and left sacroiliac joints giving rise 
to scoliosis, instability and imbalance.  There was 
associated radiation syndrome of arm pain and right leg pain 
and numbness.

The veteran also underwent a VA examination in May 1980.  He 
reported hurting his back while in basic training at Fort Ord 
when carrying a soldier on his back and jumping over a ditch.  
He also reported jumping off of a convoy truck while in 
Vietnam in 1968 and hurting his back again.  The diagnosis 
was anomaly spine (congenital) with a history of recurrent 
back pain and osteoarthritis of the spine.

Thereafter, in May 1992, the veteran underwent a VA 
examination wherein he reported sustaining a severe low back 
injury negotiating a training course carrying a heavy load.  
The diagnosis showed physical findings consistent with centra 
and foraminal spinal stenosis of the right L4-L5-S1.

The veteran submitted a letter from his mother dated in May 
1993.  The veteran's mother indicated that he did not have 
any back problems or injury with his back before service, and 
that he was in good health until he was drafted into the 
Army.

VA outpatient treatment records dated from 1992 to 1997 show 
that the veteran continued to have treatment for symptoms 
associated with a low back disability.

The veteran reported for a VA examination in October 1996.  
However, he could not be properly evaluated as he was postop 
surgery on his cervical spine.

The veteran underwent a VA examination in January 1998.  The 
veteran gave a history of injuring his lower back in basic 
training while carrying another person and having his back 
snap.  He also reported that he injured his back in Vietnam 
while jumping off a truck.  He denied any prior injury, to 
include that of a motorcycle accident.  The veteran was 
diagnosed with degenerative disc disease of the lumbar spine, 
degenerative arthritis of the lumbar spine, and status post 
anterior cervical fusion for disc disease.

The RO determined that the January 1998 VA examination was 
inadequate.  The veteran underwent an independent medical 
evaluation in November 1998, which was requested by the RO.  
He reported that his original injury occurred in basic 
training in Fort Ord, California, wherein he was carrying an 
another person on his back and that he also injured his back 
in Vietnam in 1968 while jumping off of a convoy truck.  The 
diagnosis was lumbar degenerative disc disease.  The examiner 
concluded that based upon history as reported by the veteran, 
the veteran sustained 2 lumbar spine injuries in 1968.  He 
noted that there was most certainly an injury to the L5-S1 
disc and at that time there was a flattened degenerative disc 
with spurs about the disc space.  The report contains a list 
of documents, furnished by the RO, which were reviewed by the 
examiner.

To summarize, the additional evidence includes VA medical 
records from 1979 to 1998 and an independent medical 
evaluation report dated in November 1998 which confirm the 
presence of a low back disability.  Also submitted was a 
statement from his mother indicating that he did not have a 
low back disability prior to his period of service.  
Additionally, the November 1998 independent medical 
evaluation report indicates that the veteran sustained an 
injury to the L5-S1 disc space during service and now had a 
flattened degenerative disc space at the L5-S1.  The Board 
finds that the additional evidence received since the 1973 
decision is new and material in that it indicates the veteran 
sustained an injury to the L5-S1 disc space during service 
and that the veteran had no back problems entering active 
duty.  The Board finds that the newly submitted evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).  
Accordingly, his claim is reopened.  

The next aspect of the claim to be determined is whether the 
claim is well grounded. A person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
that is meritorious on its own or capable of substantiation. 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  King v. Brown, 5 
Vet.App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).

In this regard, the independent medical evaluation report in 
November 1998 tends to show that the veteran currently has by 
x-ray full flattening of the L5-S1 disc space which may be 
related to a reported inservice injury to the L5-S1 area.  
Accordingly, the Board finds that the claim is well grounded.

II. Asthma

The evidence of record at the time of the August 1973 RO 
decision is briefly summarized.  The service medical records 
show that the entrance examination dated in July 1968 
clinically evaluated all pertinent systems as normal.  In the 
report of medical history, also dated in July 1968, completed 
at the time of his enlistment, the veteran indicated that he 
did not then have, nor had he ever had, symptoms associated 
with asthma.  

A report from the 7th Field Hospital in San Francisco, 
California, dated in April 1969 shows that the veteran was 
treated for asthma wherein he indicated that he had asthma 
since age six (6).  He indicated that he had relatively 
little difficulty until 1963 wherein he had daily attacks for 
one year, and then little difficulty since then.  The veteran 
was treated with symptoms associated with asthma and the 
diagnosis given was asthma.

Service medical records dated from March 1969 to June 1970 
show that the veteran was treated periodically for asthmatic 
attacks.  The separation examination dated in June 1970 
showed that upon clinical evaluation, the pertinent systems 
were normal.  

In August 1973, the RO denied entitlement to service 
connection for asthma.  At that time, the RO concluded that 
there was no evidence that the veteran's asthma was incurred 
in or aggravated by service, but that the condition was pre-
existing.  The veteran did not appeal, thus the rating action 
became final.  See 38 U.S.C.A. §  7105 (c) (West  1991).  
However, the veteran may reopen his claim with the submission 
of new and material evidence as previously set forth.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

In November 1979, the veteran requested that his claim for 
entitlement to service connection for asthma be reopened.  In 
support of his claim, he submitted private outpatient 
treatment records dated from March 1979 to January 1980 which 
showed treatment for asthma.  The veteran also underwent a VA 
examination in May 1980.  He reported catching asthma in 
Vietnam and being sent to a hospital in Japan.  The examiner 
indicated that the veteran did not have disabling asthma at 
the time.  The diagnosis was mild asthma.

Thereafter, in May 1992, the veteran underwent a VA 
examination wherein he was given a diagnosis of bronchial 
asthma and possible chronic bronchitis.

The veteran submitted a letter from his mother dated in May 
1993.  The veteran's mother indicated that he did not have 
any asthma problems before service, and that he was in good 
health until he was drafted into the Army.

VA outpatient treatment records dated from 1992 to 1997 show 
that the veteran continued to have treatment for symptoms 
associated with asthma.

The veteran underwent a VA examination in February 1998.  The 
veteran denied childhood asthma but that he developed asthma 
shortly after returning from Vietnam.  The veteran was unable 
to perform any pulmonary function tests as he complained of 
nausea and vomiting.  The diagnosis was probable asthma 
versus chronic obstructive pulmonary disease.  The examiner 
could not make a clear diagnosis without any diagnostic 
studies.

The RO determined that the February 1998 VA examination was 
inadequate.  By a request from the RO, an independent medical 
evaluation was conducted in November 1998.  The veteran 
denied childhood asthma but that he developed asthma during 
his period of service in Vietnam.  The veteran gave a history 
of smoking cigarettes since his service in Vietnam.  The 
examiner indicated that based upon the history as reported by 
the veteran, his symptoms in Vietnam was certainly suggestive 
of asthma or bronchitis.  At this point, it was noted that he 
has a chronic nature disability which was progressive and 
further complicated by other medical problems.  The veteran 
was said to have chronic obstructive pulmonary disease which 
further complicated his asthma.  The report indicates that 
only a portion of the VA records were furnished the examiner.  
The examiner indicated that the veteran had chronic 
obstructive disease characterized as asthmatic bronchitis.

To summarize, the additional evidence includes VA medical 
records from 1979 to 1998 and an independent medical 
evaluation report dated in November 1998 which confirms the 
presence of asthmatic bronchitis.  Also submitted was a 
statement from his mother indicating that he did not have 
asthma prior to his period of service.  Additionally, the 
November 1998 independent medical evaluation report indicates 
that the asthmatic bronchitis began in service.  

The Board finds that the additional evidence received since 
the 1973 decision is new and material in that it indicates 
the currently diagnosed asthmatic bronchitis was related to 
service.  The Board finds that the newly submitted evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(1999).   Accordingly, the claim is reopened.  

The next aspect of the claim to be determined is whether the 
claim is well grounded as previously set forth.  In this 
regard, the independent medical evaluation report in November 
1998 tends to show that the veteran currently has asthmatic 
bronchitis which began in service.  Accordingly, the Board 
finds that the claim is well grounded.

ORDER

New and material evidence having been submitted, claims of 
entitlement to service connection for a low back disability 
and asthma are reopened.  

The claim of entitlement to service connection for a low back 
disability is well grounded and to this extent only the claim 
is granted.

The claim of entitlement to service connection for asthma is 
well grounded and to this extent only the claim is granted.


REMAND

Having determined that the veteran's claims for entitlement 
to service connection for a low back disability and asthma 
are well grounded, the Board must now consider whether it may 
render a pertinent decision based on the evidence of record. 
See Bernard v. Brown, 4 Vet.App. 384 (1993).  If the claim is 
well grounded, the merits of the claim will be evaluated 
after the duty to assist under 38 U.S.C.A. § 5107(b) (West 
1991) has been fulfilled.  

The duty to assist includes the duty to conduct a thorough 
and contemporaneous medical examination under appropriate 
circumstances. See 38 C.F.R. § 3.326 (1999); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In this regard, the case was previously before the Board in 
April 1996.  At time the case was remanded, in part, for VA 
examinations in order to determine the etiology of the 
claimed low back disability and asthma.  In this regard, the 
VA examinations were conducted in January and February 1998.  
The RO determined that the examinations were inadequate and 
requested independent medical evaluations.  

These examinations were conducted in November 1998.  However, 
it is unclear whether all pertinent records were reviewed.  
The orthopedic report contains a list of the documents 
reviewed.  Notably absent were the service entrance and 
separation examination reports and a September 1968 
dispensary report.  The respiratory examination report 
indicates that the records reviewed were limited records from 
the VA.  Also, the Board finds that the opinions rendered 
were not completely responsive to the questions posed by the 
Board.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms, 
in order to obtain copies of all VA and 
private medical records pertaining to 
recent treatment for his respiratory and 
low back disabilities.  

2.  A VA examination should be conducted 
by an appropriate specialist in order to 
determine the severity and etiology of 
any lung disorder, to include asthma.  
The claims folder and a copy of this 
Remand should be made available to the 
examiner for review in conjunction with 
the examination and this fact should be 
acknowledged in the examination report.  
All necessary tests should be conducted.  

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to the following;

a)  Was a lung disorder, to include 
asthma, present at the time of the 
veteran's entry into active duty?

b)  If yes, did the preservice lung 
disorder, to include asthma, undergo a 
chronic increase in severity during 
service?

c)  If no, whether it is as likely as not 
that any lung disorder diagnosed, to 
include asthma, is related to military 
service? 

The examiner should provide a rationale 
for all conclusions reached.

3.  A VA examination by an orthopedist 
should be conducted in order to determine 
the nature, severity and etiology of any 
low back disability. The claims folder 
and a copy of this Remand should be made 
available to the examiner for review in 
conjunction with the examination and this 
fact should be acknowledged in the 
examination report.  All indicated 
studies deemed necessary should be 
performed.  

Following the examination, and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to the following: 

a)  Was a low back disability present at 
the time of the veteran's entry into 
active duty?

b)  If yes, did the preservice low back 
disorder undergo a chronic increase in 
severity during service?

c)  If no, whether it is as likely as not 
that any low back disorder diagnosed? 

A complete rational for any opinion 
expressed should be included in the 
examination report. 

4.  The veteran should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) (1999) regarding failure to 
report for scheduled VA examinations. 

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the case should be reviewed by the RO.  If the 
benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 
- 15 -


- 1 -


